EXHIBIT 10.7
 
STOCKHOLDER SUPPORT AGREEMENT
 
This Stockholder Support Agreement (this “Agreement”) is entered into as of July
30, 2012, by and among Imperial Industries, Inc., a Delaware corporation (the
“Company”), Q.E.P. Co., Inc., a Delaware corporation (“Parent”) and
__________________ (the “Stockholder”).  The Stockholder is executing this
Agreement only in his/her capacity as the owner of the Subject Securities.
 
RECITALS
 
WHEREAS, on July 30, 2011, the Board of Directors of the Company adopted an
Agreement and Plan of Merger among the Company, Parent and Roberts Holding
International, Inc., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”) (as the same may be amended or supplemented, the “Merger
Agreement”), providing for, among other things, a plan of merger of Merger Sub
with and into the Company (the “Merger”), and unconditionally recommended the
plan of merger represented by the Merger Agreement and submitted the same to the
stockholders of the Company for approval;
 
WHEREAS, as of the date hereof, the Stockholder is the record holder and
beneficial owner (as such term is defined in Rule 13d-3 of the Exchange Act) of
(x) that number of shares of common stock, par value $0.01 per share, of the
Company (the “Common Stock”) and (y) such options to purchase that number of
shares of Common Stock (the “Options”, and as exercised, the “Option Shares” and
together with any Common Stock, the “Subject Shares”, and together with the
Options, the “Subject Securities”), in each case as is set forth on Schedule 1
to this Agreement, provided that nothing herein shall require Stockholder to
exercise any Options;
 
WHEREAS, under the Merger Agreement, the Stockholder will receive value for its
Subject Securities; and
 
WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, and as an inducement and in consideration therefor, Parent has
requested that the Stockholder enter into this Agreement pursuant to which the
Stockholder shall, among other things, consent to the approval of the Merger
Agreement and the Merger and agree to support the transactions contemplated
thereby as a stockholder, pursuant and subject to the terms and conditions in
this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.             Agreement to Vote.
 
(a) Except as specifically set forth herein, the Stockholder agrees with Parent
(and not any other stockholder of the Company (each stockholder of the Company
other than the Stockholder, an “Other Stockholder” and, collectively, the “Other
Stockholders”)) that, during the term of this Agreement, at the Company
Stockholders Meeting or any other meeting of the stockholders of the Company,
however called, and at every adjournment or postponement thereof, or in
connection with any written consent of the stockholders of the Company, relating
to any proposed action by the stockholders of the Company with respect to the
matters set forth in Section 1(a)(ii) below, the Stockholder shall:
 
i. appear at each such meeting or otherwise cause the Subject Shares to be
counted as present thereat for purposes of establishing a quorum; and
 
ii. vote or consent (or cause to be voted or consented), in person or by proxy,
all Subject Shares owned by the Stockholder (i) in favor of approval of the
Merger Agreement and any other action of the Company’s stockholders requested in
furtherance thereof, (ii) against any action or agreement submitted for approval
of the stockholders of the Company that would reasonably be expected to result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of the Company contained in the Merger Agreement or of the
Stockholder contained in this Agreement; (iii) against any amendment of the
Company’s certificate of incorporation or bylaws, or other proposal, action or
transaction involving the Company or any of its subsidiaries, which amendment,
proposal, action or transaction would reasonably be expected (A) to nullify,
interfere with or be inconsistent with the Merger Agreement or the transactions
contemplated thereby (including the Merger), or (B) to otherwise impede, delay,
postpone, prevent, discourage or materially and adversely affect the timely
consummation of the Merger or the other transactions contemplated by the Merger
Agreement; and (iv) against any other action, agreement or transaction submitted
for approval to the stockholders of the Company that would constitute a Company
Takeover Proposal; provided however, if the Board of Directors in good faith in
accordance with Section 5.02(b) of the Merger Agreement withdraw or modify its
approval based on the submission of a Superior Company Proposal, the Stockholder
shall not be required to comply with the provisions of this Section 1(a)(ii).
 
(b) Any such vote will be cast or consent will be given in accordance with the
procedures applicable thereto so as to ensure that it is duly counted for
purposes of determining that a quorum is present and for purposes of
effectuating and recording the results of such vote or consent. The obligations
of the Stockholder set forth in this Section 1 shall apply whether or not the
Company breaches or threatens to breach any of its representations, warranties,
covenants or agreements set forth in the Merger Agreement.  Notwithstanding the
foregoing, the obligations of the Stockholder set forth in this Section 1 shall
terminate upon termination of this Agreement in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
2.             Irrevocable Proxy.
 
(a) Grant of Proxy.  The Stockholder hereby appoints Parent and any designee of
Parent, each of them individually, the Stockholder’s proxy and attorney-in-fact
during the term of this Agreement, with full power of substitution and
re-substitution, to vote, direct the vote or act by written consent with respect
to the Subject Shares (i) in accordance with Section 1 hereof and (ii) to sign
its name (as a stockholder) to any consent, certificate or other document
relating to the Company that the law of the State of Delaware or the rules of
any bank, broker or depositary may permit or require in connection with any
matter referred to in Section 1.  This proxy is given to secure the performance
of the duties of the Stockholder under this Agreement and its existence will not
be deemed to relieve the Stockholder of its obligations under Section 1.  The
Stockholder affirms that this proxy is coupled with an interest and is
irrevocable until termination of this Agreement pursuant to Section 8, whereupon
such proxy and power of attorney shall automatically terminate and be deemed
null and void.  The Stockholder will take such further action or execute such
other instruments as may be necessary to effectuate the intent of this proxy.
The proxy granted herein shall not be revoked when the interest with which it is
coupled is extinguished.  The power of attorney granted by the Stockholder
herein is a durable power of attorney and shall survive the dissolution,
bankruptcy, death or incapacity of the Stockholder.  Notwithstanding anything
herein to the contrary, the Stockholder shall have the right to revoke the proxy
granted herein, in the event that the Company receives a Superior Company
Proposal, and the Board of Directors in good faith withdraw its approval or
recommendation of the Merger in accordance with Section 5.02(b)of the Merger
Agreement.
 
(b) Other Proxies Revoked.  The Stockholder represents that any proxy heretofore
given in respect of the Subject Shares is not irrevocable, has revoked any and
all such proxies, and hereby revokes any and all such proxies to the extent not
previously revoked.
 
3.             Restrictions on Transfers of Beneficial Ownership. During the
term of this Agreement, the Stockholder will not, directly or indirectly: (a)
except pursuant to the terms of this Agreement offer for sale, sell, transfer,
tender, pledge, encumber, assign or otherwise dispose of (each, a “Transfer”),
or enter into any contract, option or other arrangement or understanding with
respect to or consent to the offer for the sale, transfer, tender, pledge,
encumbrance, assignment or other disposition of, any or all of the Subject
Shares (other than a transfer by the Stockholder to an Affiliate of such
Stockholder that has entered into an agreement in the form of this Agreement
with Parent or expressly agreed to be bound by the terms and conditions of this
Agreement in a written agreement reasonably acceptable to Parent); (b) except
pursuant to the terms of this Agreement or as otherwise called for by the Merger
Agreement, (i) deposit any Subject Shares into a voting trust, (ii) grant any
proxies or powers of attorney or enter into a voting agreement with respect to
any of the Subject Shares, or (iii) enter into any other agreement or
understanding with respect to the voting of any of the Subject Shares; (c)
convert or consent to the conversion of any of the Subject Shares into any other
class of capital stock or other securities of the Company; or (d) take any
action that would reasonably be expected to make any of his/her representations
or warranties contained herein untrue or incorrect in any material respect or
have the effect of impairing the ability of Stockholder to perform Stockholder’s
obligations under this Agreement or preventing or delaying the Merger or
consummation of any of the other transactions contemplated by the Merger
Agreement.  Any attempted Transfer of the Subject Shares or any interest therein
in violation of this Section 3 shall be null and void ab
initio.  Notwithstanding anything herein to the contrary, the Stockholder shall
have the right to transfer his/her Subject Shares in connection with a Superior
Company Proposal if the Board of Directors in good faith withdraw its approval
or recommendation of the Merger in accordance with Section 5.02(b)of the Merger
Agreement.
 
4.             No Solicitation.  The Stockholder shall, and shall cause each
agent and representative (including any investment banker, financial advisor,
attorney, accountant or other representative retained by the Stockholder or any
such representative) (each, a “Stockholder Representative”) of the Stockholder
to, immediately cease any discussions or negotiations with any other parties
conducted heretofore (other than Parent and Merger Sub) with respect to any
Company Takeover Proposal.  The Stockholder shall not, directly or indirectly,
through another Person:  (i) solicit, initiate, induce, knowingly facilitate or
encourage the making by any Person (other than Parent and its Subsidiaries) of
any Company Takeover Proposal or take any actions that would reasonably be
expected to lead to any Company Takeover Proposal or Superior Company Proposal;
(ii) enter into discussions or negotiations with any Person in furtherance of a
Company Takeover Proposal or to obtain an Superior Company Proposal; (iii)
furnish any nonpublic information regarding the Company or any of its
Subsidiaries to any Person in connection with or in response to a Company
Takeover Proposal or Superior Takeover Proposal; or (v) enter into any contract
or agreement with respect to any Company Takeover Proposal, other than in
connection with a Superior Company Proposal.  Without limiting the foregoing, it
is agreed that any violation of the foregoing by the Stockholder shall be a
violation of Section 5.02 of the Merger Agreement by the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
5.             No Limitations on Stockholder’s Action as a Director.  The
Stockholder executes this Agreement solely in his/her capacity as the owner of
its Subject Securities, and nothing in this Agreement shall limit or restrict
the Stockholder as a member of the board of directors of the Company or any of
its Subsidiaries from acting, omitting to act or refraining from taking any
action, in such person’s capacity as a member of the board of directors of the
Company or any of its Subsidiaries, including all actions taken by such person
in accordance with such person’s fiduciary duties as a director of the Company
or any of its Subsidiaries or otherwise as permitted by the Merger Agreement,
including with respect to a Superior Company Proposal.
 
6.              Representations and Warranties of Stockholder.  The Stockholder
hereby represents and warrants to Parent as follows:
 
(a) Ownership.The Stockholder is the record and beneficial owner of, and has
good and valid title to the Subject Shares, free and clear of any liens,
pledges, hypothecations, charges, mortgages, security interests, encumbrances,
and community property interests.  Except as expressly set forth on Schedule 1,
there are no options, warrants or other rights, agreements, voting trusts,
proxies, arrangements or commitments of any character to which the Stockholder
is a party relating to the pledge, disposition or voting of any of the Subject
Shares.  Except as expressly set forth on Schedule 1, except for theSubject
Shares, the Stockholder does not beneficially own any securities of the Company
on the date hereof, and does not, directly or indirectly, beneficially own or
have any option, warrant or other right to acquire any securities of the Company
that are or may by their terms become entitled to vote or any securities that
are convertible or exchangeable into or exercisable for any securities of the
Company that are or may by their terms become entitled to vote.
 
(b) Organization, Authority. The Stockholder has all requisite power and
authority and legal capacity to enter into, execute and deliver this Agreement
and to perform fully the transactions contemplated hereby, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement.
 
(c) Execution and Delivery.  This Agreement has been duly executed and delivered
by the Stockholder and constitutes a valid and binding obligation of the
Stockholder enforceable against the Stockholder in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, reorganization, insolvency, moratorium, liquidation
and other laws relating to, or affecting the enforceability of creditors’ rights
and remedies generally.
 
(d) No Conflicts.  The execution and delivery of this Agreement do not, and the
consummation of the transactions contemplated hereby and compliance with the
provisions hereof will not, conflict with, result in a violation or breach of,
or constitute a default (or an event that, with notice or lapse of time or both,
would result in a default) or give rise to any right of termination, amendment,
cancellation, notice or acceleration under, (i) any loan or credit agreement,
bond, note, mortgage, indenture, lease or any other contract, agreement, or
instrument to which the Stockholder is a party or by which the Stockholder or
any of the Subject Shares is bound, or (ii) any law, injunction, judgment, writ,
decree, order or ruling applicable to the Stockholder or to such Stockholder’s
property or assets.  Subject to appropriate filings under securities laws (which
the Stockholder agrees to make promptly), to the extent applicable, no consent,
approval or authorization of, or designation, declaration or filing with, any
Governmental Entity or other Person on the part of the Stockholder is required
in connection with the valid execution and delivery of this Agreement by the
Stockholder, the consummation by the Stockholder of the transactions
contemplated hereby or compliance by the Stockholder with any of the provisions
hereof.  No consent of the Stockholder’s spouse is necessary under any
“community property” or other laws in order for the Stockholder to enter into
and perform its obligations under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Reliance.  The Stockholder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon the Stockholder’s execution,
delivery and performance under this Agreement.
 
7.             Representations and Warranties of Parent.  Parent hereby
represents and warrants to the Stockholder as follows:
 
(a) Organization, Authority.  Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Parent
has all the requisite power and authority to enter into, execute and deliver
this Agreement and to perform fully the transactions contemplated hereby, and
has taken all necessary corporate action to authorize the execution, delivery
and performance of this Agreement.
 
(b) Execution and Delivery.  This Agreement has been duly executed and delivered
by Parent and constitutes a valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms, except as such enforceability may
be limited by general principles of equity or to applicable bankruptcy,
reorganization, insolvency, moratorium, liquidation and other laws relating to,
or affecting the enforceability of creditors’ rights and remedies generally.
 
(c) No Conflicts.  Neither the execution and delivery of this Agreement nor the
performance by Parent of its obligations hereunder will result in a violation or
breach of, or constitute a default (or an event that, with notice or lapse of
time or both, would result in a default) or give rise to any right of
termination, amendment, cancellation, or acceleration under, (i) Parent’s
certificate of incorporation, bylaws or other constituent documents, (ii) any
contract, obligation, commitment, agreement, restriction, understanding, or
instrument to which Parent is a party or by which Parent is bound, (iii) any
injunction, judgment, writ, decree, order or ruling applicable to Parent, or
(iv) subject to the filing of any reports under Sections 13(d) and 16 of the
Exchange Act as may be required in connection with this Agreement or the Merger
Agreement and the transactions contemplated hereby and thereby, any law,
statute, rule or regulation applicable to Parent.  Subject to appropriate
filings under securities laws (which Parent agrees to make promptly), to the
extent applicable, no consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Entity or other Person on the part
of Parent is required in connection with the valid execution and delivery of
this Agreement by Parent, the consummation by Parent of the transactions
contemplated hereby or compliance by Parent with any of the provisions hereof.
 
8.             Termination.  Except as otherwise set forth below, this Agreement
shall terminate, and the provisions hereof shall be of no further force or
effect, upon the earliest of:
 
(a) the Effective Time;
 
(b) the date upon which the Merger Agreement is validly terminated in accordance
with its terms;
 
(c) the delivery of written notice by Parent to the Stockholder of the
termination of this Agreement; and
 
(d) receipt by the Company of a Superior Company Proposal in connection with the
Board of Directors in good faith withdraws its approval or recommendation of the
Merger in accordance with Section 5.02(b)of the Merger Agreement.
 
If this Agreement terminates pursuant to this Section 8, then any written
consent delivered by the Stockholder pursuant to Section 1 and the proxies
granted by the Stockholder pursuant to Section 2(a) shall terminate and be
deemed null and void.
 
 
5

--------------------------------------------------------------------------------

 
 
9.             Miscellaneous.
 
(a) Adjustments.  In the event (i) of any stock dividend, stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock or other securities of the Company on, of or affecting the Subject Shares
or the like or any other action that would have the effect of changing the
Stockholder’s ownership of the Subject Shares or (ii) the Stockholder becomes
the record holder or beneficial owner of any additional shares of Common Stock
or Preferred Stock (including any such shares acquired by exercise of options,
warrants or otherwise), then the terms of this Agreement will apply to all of
the shares of Company Common Stock and Company Preferred Stock held by the
Stockholder immediately following the effectiveness of the events described in
clause (i) or the Stockholder becoming the record holder or beneficial owner
thereof, as described in clause (ii), as though they were Subject Shares
hereunder. Notwithstanding the foregoing, each Stockholder shall immediately
notify Parent in writing, and obtain the prior written consent of Parent, if it
intends to purchase or otherwise acquire beneficial ownership, voting or other
rights to any capital stock of the Company after the date hereof, and to
promptly notify Parent of the number of any new shares of capital stock of the
Company acquired by the Stockholder, if any, after the date hereof.
 
(b) Waiver of Dissenter’s Rights. The Stockholder hereby consents to and
approves the actions taken by the Company Board in approving the Merger
Agreement and this Agreement, the Merger and the other transactions contemplated
by the Merger Agreement.  The Stockholder hereby waives, and agrees not to
exercise or assert, any right of dissent or similar rights under the DGCL or
other applicable law in connection with the Merger.
 
(c) Publication. The Stockholder hereby permits Parent to publish and disclose
in all documents and schedules filed with the SEC or as required by any other
Governmental Entity its identity and ownership of the Subject Shares and the
nature of its commitments, arrangements and understandings pursuant to this
Agreement; provided, however, that such publication and disclosure shall be
subject to the prior review and comment by the Stockholder.  Except as provided
above or as may be required by applicable law, without the prior written consent
of the other parties, (i) neither the Stockholder nor Parent shall issue any
press release or make any other public statement with respect to this Agreement
or the terms hereof and (ii) the Stockholder shall not issue any press release
or make any other public statement with respect to the Merger Agreement, the
Merger or any other transactions contemplated by the Merger Agreement.
 
(d) Further Actions.  Each of the parties hereto agrees that it will execute and
deliver such other documents and instruments and to take such further actions as
from time to time may be necessary or appropriate to effectuate this Agreement.
 
(e) Notices.  All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):
 
If to the Stockholder, to the Stockholder’s address on the signature page
hereto, with copies (which shall not constitute notice) to the Company at the
addresses below.

 
6

--------------------------------------------------------------------------------

 
 
If to the Company:


Imperial Industries, Inc.
1259 NW 21st Street
Pompano Beach, FL 33069
Attention: Howard L. Ehler, Jr., Executive Vice President
Facsimile: (954) 970-3538
 
witha copies (which shall not constitute notice) to:
 
S. Daniel Ponce, Chairman of the Board
c/o Legon, Ponce & Fodiman, P.A.
1111 Brickell Avenue, Suite 2150
Miami, FL  33131
Facsimile (305) 444-9937


and


Bryan W. Bauman, P. A.
15851 SW 41st Street, Suite 600
Davie, FL 33331
Attention: Bryan W. Bauman, Esq.
Facsimile: 954-796-3401


If to Parent:


Q.E.P. Co., Inc.
1001 Broken Sound Parkway, NW  Suite A
Boca Raton, FL 33487
Attention: Chief Executive Officer
Telephone No.: 561-994-5550
Facsimile No.: 561-994-1530


with copies (which shall not constitute notice) to:
 
Holland & Knight LLP
701 Brickell Avenue, Suite 3000
Miami, FL 33131
Attention:  Rodney H. Bell, Esq.
Facsimile No.: 305-789-7799
 
 
7

--------------------------------------------------------------------------------

 
 
(f) Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto, in whole or in part (whether by operation of law or otherwise), without
the prior written consent of the other parties, except that Parent may assign
this Agreement to a wholly-owned Subsidiary of Parent in connection with the
concurrent assignment of the Merger Agreement to such Subsidiary of Parent, but
no such assignment shall relieve Parent of its obligations hereunder.  Any
attempt to make any such assignment without such consent shall be null and
void.  Subject to the preceding sentences, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by, the parties, their respective
successors and permitted assigns.
 
(g) Third Party Beneficiaries.  Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to or shall confer on any Person other than the parties hereto or their
respective permitted successors and assigns any rights, benefits, remedies,
obligations or liabilities whatsoever under or by reason of this Agreement.
 
(h) Entire Agreement.  This Agreement and the Merger Agreement constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, either written or oral, among
the parties, or any of them, with respect thereto.
 
(i) Waivers.  Any agreement on the part of a party to waive any provision of
this Agreement, or to extend the time for any performance hereunder, will be
valid only if set forth in an instrument in writing signed on behalf of such
party.  No action taken pursuant to this Agreement, including any investigation
by or on behalf of any party, nor any failure or delay on the part of any party
hereto in the exercise of any right hereunder, shall be deemed to constitute a
waiver by the party taking such action of compliance of any representations,
warranties, covenants or agreements contained in this Agreement.  The waiver by
any party hereto of a breach of any provision hereunder shall not operate or be
construed as a waiver of any prior or subsequent breach of the same or any other
provision hereunder.
 
(j) Interpretation.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless a contrary intention appears, (i) the
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular Section or other
subdivision, (ii) the word “including” means “including without limitation” and
is intended by the parties to be by way of example rather than limitation, (iii)
reference to any Section means such Section hereof, (iv) any reference in this
Agreement to $ shall mean U.S. dollars, and (v) any reference in this Agreement
to gender shall include both genders, and words imparting the singular number
only shall include the plural and vice versa.  No provision of this Agreement
shall be interpreted or construed against any party hereto solely because such
party or its legal representative drafted such provision.  When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded.  If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day.
 
(k) Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
 
 
8

--------------------------------------------------------------------------------

 
 
(l) Enforcement; Jurisdiction.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any Florida state
court located within Palm Beach County, Florida, any Federal court located in
the State of Florida, this being in addition to any other remedy to which they
are entitled at law or in equity.  In addition, each of the parties hereto (a)
consents to submit itself to the personal jurisdiction of any Florida state
court located within Palm Beach County, Florida or, any Federal court located in
the State of Florida in the event any dispute arises out of this Agreement or
any Transaction, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (c) agrees that it will not bring any action relating to this Agreement or
any Transaction in any court other than any Florida state court located within
Palm Beach County, Florida or, any Federal court sitting in the State of
Florida.
 
(m) Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.  This Agreement may be executed by facsimile
signature or by other electronic means, such as portable document format (.pdf)
or tagged image file format (TIFF), which shall constitute a legal and valid
signature for purposes hereof.
 
(n) Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.
 
(o) Waiver of Trial by Jury.  EACH PARTY TO THIS AGREEMENT WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS AGREEMENT
OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED, OR WHICH IN THE
FUTURE MAY BE DELIVERED, IN CONNECTION WITH THE MERGER OR THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.
 
(p) Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto.
 
(q) Defined Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings given to them in the Merger
Agreement.  Notwithstanding anything to the contrary contained herein, for
purposes of this Agreement only, the Stockholder and the Company shall be deemed
not to be Affiliates of each other (or of any other Person who would otherwise
be an Affiliate as a result of an Affiliate relationship between the Stockholder
and the Company).
 
 
9

--------------------------------------------------------------------------------

 
 
(r) Acknowledgements.  The Stockholder hereby waives any and all notices and
consent rights, solely with respect to the Merger Agreement and all agreements,
understandings or arrangements entered into connection with the Merger
Agreement, including this Agreement (collectively, the “Transaction Documents”),
and with respect to the transactions contemplated by the Transaction Documents,
to which it is otherwise entitled under the terms of the Company’s certificate
of incorporation or bylaws or any agreement, understanding or arrangement to
which the Stockholder or its Affiliates are party with the Company; provided,
that this waiver shall not apply to any notices or consents rights afforded to
such Stockholder under the Transaction Documents.
 
(s) Independent Nature of Stockholders’ Obligations and Rights.
 
i. The obligations of the Stockholder under this Agreement or any other
Transaction Document are several and not joint with the obligations of any Other
Stockholder and the Company, and the Stockholder shall not be responsible in any
way for the performance of the obligations of any Other Stockholder or the
Company under the Transaction Documents.  Nothing contained herein or in any
other Transaction Document, and no action taken by the Stockholder pursuant
hereto or any Other Stockholder pursuant thereto, shall be deemed to constitute
the Stockholder, on the one hand, and any Other Stockholder, on the other hand,
as (and each of the Company and Parent acknowledges that the Stockholder and the
Other Stockholders do not so constitute) a partnership, an association, a joint
venture or any other kind of group (including, without limitation, within the
meaning of Section 13(d)(3) under the Exchange Act or Rule 13d-5(b)(1)
thereunder) or entity, or create a presumption that the Stockholder is in any
way acting in concert or as a group (including, without limitation, within the
meaning of Section 13(d)(3) under the Exchange Act or Rule 13d-5(b)(1)
thereunder) or entity with respect to such obligations or the transactions
contemplated by the Transaction Documents or any matters and neither the Company
nor Parent, nor any of their respective Affiliates, shall assert any such claim,
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The decision of the Stockholder to enter into this
Agreement and any other Transaction Document to which the Stockholder is a
party, and with respect to the performance of its obligations hereunder and
thereunder, has been made by the Stockholder independently of any Other
Stockholder.
 
ii. Each of the Company, Parent and the Stockholder confirm that the Stockholder
has, independently of any Other Stockholder, participated with Company and
Parent in the negotiation of this Agreement and to the extent it is a party
thereto, the other Transaction Documents.  The Stockholder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any Other Stockholder to be joined as an
additional party in any proceeding for such purpose.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
 
 
 


 

  Stockholder:                Name:               Address:                      
                          Fax::              

 

Company:       
IMPERIAL INDUSTRIES, INC.
           
By:
      Name:
Howard L. Ehler, Jr.
    Title: Chief Operating Officer, Principal Executive Officer, Principal
Financial Officer and Secretary                   Parent:        Q.E.P. CO.,
INC.             By:       Name: Lewis Gould     Title: Chairman and Chief
Executive Officer  

 
[Signature Page to Stockholder Support Agreement]
 
 
11

--------------------------------------------------------------------------------

 
 
Schedule 1
 
SUBJECT SHARES
 

   
Shares of Common Stock Owned
   
Common Stock
issuable upon exercise
of Options (1)
               
Stockholder
               



(1)
Does not reflect any limitations on the exercise of the Options pursuant to the
terms of the Option grant or the applicable Company Stock Plan.

 
 
 
 
 
12

--------------------------------------------------------------------------------